               Case 1:20-cv-06760 Document 1 Filed 08/21/20 Page 1 of 46




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

  JOSSTYN RICHTER, derivatively on behalf of
  SCWORX CORP.,
                                                       Case No.:
         Plaintiff,

         vs.

  MARC S. SCHESSEL, CHARLES K. MILLER,
  ROBERT CHRISTIE, and STEVEN
  WALLITT,                             DEMAND FOR JURY TRIAL

         Defendants,

         and

  SCWORX CORP.,

         Nominal Defendant.


                 VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                        INTRODUCTION

       Plaintiff Josstyn Richter (“Plaintiff”), by Plaintiff’s undersigned attorneys, derivatively and

on behalf of Nominal Defendant SCWorx Corp. (“SCWorx” or the “Company”), files this Verified

Shareholder Derivative Complaint against Marc S. Schessel, Charles K. Miller, Robert Christie,

and Steven Wallitt (collectively, the “Individual Defendants,” and together with SCWorx, the

“Defendants”) for breaches of their fiduciary duties as directors and/or officers of SCWorx, unjust

enrichment, abuse of control, gross mismanagement, waste of corporate assets, and for

contribution under Sections 10(b) and 21D of the Securities Exchange Act of 1934 (the “Exchange

Act”). As for Plaintiff’s complaint against the Defendants, Plaintiff alleges the following based

upon personal knowledge as to Plaintiff and Plaintiff’s own acts, and information and belief as to

all other matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s
               Case 1:20-cv-06760 Document 1 Filed 08/21/20 Page 2 of 46




attorneys, which included, among other things, a review of the Defendants’ public documents,

conference calls and announcements made by Defendants, United States Securities and Exchange

Commission (“SEC”) filings, wire and press releases published by and regarding SCWorx, legal

filings, news reports, securities analysts’ reports and advisories about the Company, and

information readily obtainable on the Internet. Plaintiff believes that substantial evidentiary

support will exist for the allegations set forth herein after a reasonable opportunity for discovery.

                                    NATURE OF THE ACTION

          1.     This is a shareholder derivative action that seeks to remedy wrongdoing committed

by SCWorx’s directors and officers from April 13, 2020 through the present (the “Relevant

Period”).

          2.     SCWorx is a New York-based software company that offers data services and

software solutions to various healthcare providers. The Company’s software is aimed at optimizing

information flow and enhancing the business systems of healthcare organizations.

          3.     Since the beginning of 2020, the world has been ravaged by one of the most serious

public health crises in recent memory—the COVID-19 pandemic. As of the filing of this

complaint, over 22 million cases of the virus have been reported across the planet, with the death

toll nearing 800,000.1 The pandemic has also placed immense strain on healthcare providers in the

U.S. and worldwide, resulting in serious shortages of much-needed medical equipment, such as

antibody test kits that can be used to screen patients for the virus.

          4.     In the midst of such shortages, on April 13, 2020, the Individual Defendants

    announced to the public that the Company had received a purchase order from Rethink My

    Healthcare Inc. (“Rethink My Healthcare”), a U.S.-based telemedicine health network, for 2



1
    https://coronavirus.jhu.edu/ (last visited August 20, 2020).


                                                   2
                Case 1:20-cv-06760 Document 1 Filed 08/21/20 Page 3 of 46




    million antibody test kits priced at $17.50 per unit, termed “COVID-19 Rapid Testing Units” by

    the Company, which would be delivered to hospitals and other healthcare providers in the U.S.

    (the “Purchase Order”). The Purchase Order also provided for subsequent orders of 2 million

    testing units per week for the next 23 weeks, valued at $35 million per week, for a total of 48

    million testing units. The Individual Defendants later disclosed that in order to fulfill the Purchase

    Order, the Company would buy an aggregate of 52 million testing units at $13.00 per unit from

    ProMedical Equipment Pty Ltd. (“ProMedical”), an Australian medical equipment manufacturer.

    The sheer volume of testing units that the Individual Defendants alleged would be delivered was

    such that the Purchase Order would likely have an appreciable impact on the U.S.’s overall

    COVID-19 testing capacity.

          5.      Upon the Company’s April 13, 2020 announcement, the Company’s stock more

than quintupled in value, soaring from $2.25 per share at the close of trading on April 9, 2020, the

prior trading day, to $12.02 per share at the close of trading on April 13, 2020. However, these

astonishing gains would ultimately be short-lived.

          6.      The next day, on April 14, 2020, Utopia Capital Research, a short seller firm,

published a report calling into question the Individual Defendants’ credibility, and labeling the

claims in the Company’s announcement the prior day “very difficult to believe.”2

          7.      On this news, the Company’s stock lost nearly 30% of its value, sinking from

$12.02 per share at the close of trading on April 13, 2020, to $8.45 per share at the close of trading

on April 14, 2020.

          8.      On April 17, 2020, Hindenburg Research, a forensic financial research firm,

published a report detailing an in-depth investigation into the Company’s purported Purchase



2
    https://utopiacap.com/2020/04/14/worx/ (last visited August 20, 2020).


                                                     3
             Case 1:20-cv-06760 Document 1 Filed 08/21/20 Page 4 of 46




Order (the “Hindenburg Report”). 3 The Hindenburg Report set forth a comprehensive list of

troubling discoveries and observations Hindenburg Research had made during its investigation of

the various actors involved in the Purchase Order, including: (1) the strangeness of the notion that

a healthcare software company such as SCWorx would suddenly enter into a relatively gargantuan

arrangement to purchase and deliver medical equipment, not software; (2) past fraudulent acts

committed by the Company’s Chief Executive Officer (“CEO”), Defendant Marc S. Schessel

(“Schessel”), including paying a judgment for submitting fraudulent expense reports; (3) an

extensive history of fraudulent misrepresentations on the part of ProMedical, including

ProMedical falsely purporting to have an arrangement with Wondfo, a Chinese manufacturer, to

sell and market Wondfo testing kits; and (4) the fact that Rethink My Healthcare was in reality a

tiny company with only a handful of employees, and would scarcely be able to handle weekly

orders of millions of dollars’ worth of testing kits.

       9.      The Hindenburg Report concluded that the Purchase Order was “completely

bogus,” and further asserted that trading of the Company’s stock could be suspended once

regulators begin to look into the Company’s “potentially nefarious business practices.”

       10.     On this news, the price of the Company’s stock sunk by over 17%, falling over the

next three trading days from $6.96 per share at the close of trading on April 16, 2020, to $5.76 per

share at the close of trading on April 21, 2020.

       11.     A number of subsequent events further illustrate the extent and the seriousness of

the Individual Defendants’ misrepresentations.




3
 https://hindenburgresearch.com/scworx-evidence-points-to-its-massive-covid-19-test-deal-
being-completely-bogus-price-target-back-to-2-25-or-lower/ (last visited August 20, 2020).


                                                   4
             Case 1:20-cv-06760 Document 1 Filed 08/21/20 Page 5 of 46




       12.       First, on April 21, 2020, true to Hindenburg Research’s prediction, the SEC issued

an order halting all trading in SCWorx stock, which took effect the next day. The SEC’s suspension

order stated that the suspension was implemented due to “a lack of current and accurate

information concerning the securities of SCWorx.”

       13.       Next, on April 30, 2020, the Company revealed that due to “substantial concerns”

having arisen regarding ProMedical, Rethink My Healthcare and the Company had terminated

their respective arrangements relating to the Purchase Order, and the Company had instead entered

into an arrangement with an alternative supplier to purchase only 500,000 testing units. The

Company also disclosed that Defendant Christie had resigned from the Company’s Board.

       14.       Not long after, on May 5, 2020, the Company disclosed that its Chief Operating

Officer, non-party James Schweikert, had stepped down from his position with the Company. That

same day, NASDAQ Capital Market (“NASDAQ”) officials requested additional information and

documents from the Company in connection with the trading halt, and informed the Company that

the halt would remain in place until the Company has satisfied NASDAQ’s information request.

       15.       Finally, on June 12, 2020, the Company filed its annual report on Form 10-K for

the fiscal year ended December 31, 2019 (the “2019 10-K,”) which revealed that in April 2020,

the Company had received a request from the U.S. Attorney’s Office for the District of New Jersey

for information and documents pertaining to the Company’s false and misleading April 13, 2020

press release.

       16.       During the Relevant Period, the Individual Defendants breached their fiduciary

duties by personally making and/or causing the Company to make to the investing public a series

of materially false and misleading statements regarding the Company’s business, operations, and

prospects. Specifically, the Individual Defendants willfully or recklessly made and/or caused the




                                                 5
             Case 1:20-cv-06760 Document 1 Filed 08/21/20 Page 6 of 46




Company to make false and misleading statements to the investing public that failed to disclose,

inter alia, that: (1) the Company’s buyer, Rethink My Healthcare, was a relatively tiny company

that would almost certainly be unable to pay for or handle the hundreds of millions of dollars in

testing kit orders provided for in the Purchase Order; (2) the Company’s supplier, ProMedical, had

a history rife with fraudulent misrepresentations, and would likewise almost certainly be unable to

meet its obligations pursuant to the Purchase Order; (3) due to the foregoing, the provisions of the

Purchase Order were either grossly overblown or the Purchase Order itself was completely

falsified; and (4) the Company failed to maintain internal controls. As a result of the foregoing,

SCWorx’s public statements were materially false and misleading at all relevant times.

       17.     The Individual Defendants failed to correct and caused the Company to fail to

correct these false and misleading statements and omissions of material fact, rendering them

personally liable to the Company for breaching their fiduciary duties.

       18.     Additionally, in breach of their fiduciary duties, the Individual Defendants willfully

or recklessly caused the Company to fail to maintain an adequate system of oversight, disclosure

controls and procedures, and internal controls over financial reporting.

       19.     The Individual Defendants’ breaches of fiduciary duty and other misconduct have

subjected the Company and the Company’s CEO to three federal securities fraud class action

lawsuits pending in the United States District Court for the Southern District of New York (the

“Securities Class Actions”), the need to undertake internal investigations, losses from the waste of

corporate assets, and losses due to the unjust enrichment of Individual Defendants who were

improperly over-compensated by the Company, and will likely cost the Company going forward

millions of dollars.




                                                 6
                 Case 1:20-cv-06760 Document 1 Filed 08/21/20 Page 7 of 46




        20.       In light of the breaches of fiduciary duty engaged in by the Individual Defendants,

most of whom are the Company’s current directors, of the collective engagement in fraud and

misconduct by the Company’s current directors, of the substantial likelihood of the CEO’s liability

in the Securities Class Actions and the current directors’ liability in this derivative action, and of

their not being disinterested or independent directors, a majority of the Board cannot consider a

demand to commence litigation against themselves on behalf of the Company with the requisite

level of disinterestedness and independence.

                                   JURISDICTION AND VENUE

        21.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Section 10(b) of the Exchange Act, 15. U.S.C. §

78j(b), and Section 21D of the Exchange Act, 15 U.S.C. § 78u-4(f).

        22.       Plaintiff’s claims also raise a federal question pertaining to the claims made in the

Securities Class Actions based on violations of the Exchange Act.

        23.       This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367(a).

        24.       This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.

        25.       Venue is proper in this District because a substantial portion of the transactions and

wrongs complained of herein occurred in this District, and the Defendants have received

substantial compensation in this District by engaging in numerous activities that had an effect in

this District.




                                                    7
             Case 1:20-cv-06760 Document 1 Filed 08/21/20 Page 8 of 46




                                           PARTIES

       Plaintiff

       26.    Plaintiff is a current shareholder of SCWorx. Plaintiff has continuously held

SCWorx common stock since the beginning of the Relevant Period.

       Nominal Defendant SCWorx

       27.    SCWorx is a Delaware corporation with its principal executive offices located at

590 Madison Avenue, 21st Floor, New York, New York 10022. SCWorx’s shares trade on the

NASDAQ under the ticker symbol “WORX.”

       Defendant Schessel

       28.    Defendant Schessel is the Company’s founder, and has served as the Company’s

Chairman and CEO since 2012. According to the 2019 10-K, as of June 3, 2020, Defendant

Schessel beneficially owned 1,197,106 shares of the Company’s stock, including options and

warrants, which represented 12.5% of the Company’s outstanding stock as of that date. Given that

the price per share of the Company’s common stock at the close of trading on June 3, 2020 was

$5.75, Defendant Schessel owned approximately $6.88 million worth of SCWorx stock.

       29.    For the fiscal year ended December 31, 2019, Defendant Schessel received

$880,945 in compensation from the Company. This included $366,667 in salary, $486,750 in stock

awards, and $27,528 in all other compensation.

       30.    The 2019 10-K stated the following about Defendant Schessel:

       Mr. Schessel, 57, is SCWorx’s founder and Chairman and Chief Executive Officer.
       He founded SCWorx’s predecessor (Primrose LLC) in 2012 and has been Chairman
       and CEO of SCWorx since then. Commencing his work in supply chain during his
       ten years in the Marine Corps, Mr. Schessel was awarded the Naval Achievement
       medal along with the Naval Commendation medal for services rendered in creating
       the first automated supply and logistics software (M triple S) which was ultimately
       put in service at leading corporations such as Sears and IBM. Since leaving the
       Marine Corps, Mr. Schessel has continued his work in refining programmatic
       solutions for the most complex and critical supply chains in the country — the


                                                 8
             Case 1:20-cv-06760 Document 1 Filed 08/21/20 Page 9 of 46




       healthcare industry. Working in all facets of the Healthcare Supply Chain, Mr.
       Schessel spent over ten years as a Vice President of Supply Chain for a large NYC
       based Integrated Delivery Network before forming his own consultancy — focused
       on delivering automated solutions to Providers, Business-to-Business (B2B) e-
       commerce companies (GHX), tier one consulting firms, GPOs, distributors, payors
       and manufacturers. Mr. Schessel also served as a consultant to the United
       Nations — developing an automated Emergency Medical Response program that,
       based on the event, forecasts the items, quantities and logistical delivery networks
       crucial for responders, allowing countries by region to better plan, stock and store
       critical supplies.

       Defendant Miller

       31.    Defendant Charles K. Miller (“Miller”) has served as a Company director since

October 24, 2018. He also serves as the Chair of the Audit Committee, and as a member of the

Compensation Committee and Nominating and Corporate Governance Committee. According to

the 2019 10-K, as of June 3, 2020, Defendant Miller beneficially owned 82,516 shares of Company

stock, including options and warrants. Given that the price per share of the Company’s common

stock at the close of trading on June 3, 2020 was $5.75, Defendant Miller owned approximately

$474,467 worth of SCWorx stock.

       32.    For the fiscal year ended December 31, 2019, Defendant Miller received $203,108

in compensation from the Company, which consisted entirely of option awards.

       33.    The 2019 10-K stated the following about Defendant Miller:

       Mr. Miller, 59, joined our board on October 24, 2018. He has been a member of the
       board of directors of InterCloud Systems, Inc., a publicly traded IT infrastructure
       services company, since November 2012. In addition, he has, since June 2017,
       acted as an independent business consultant. He was the Chief Financial Officer of
       Tekmark Global Solutions, LLC, a provider of information technology,
       communications and consulting services, from September 1997 until June 2017.
       Since May 2017, he has been a director of Notis Global, Inc., a diversified holding
       company, in the industrial hemp industry, that manufactures, markets and sells
       hemp derivative products such as cannabidiol (“CBD”) distillate and isolate. Mr.
       Miller graduated from Rider University with a Bachelor of Science in Accounting
       and an MBA. Mr. Miller is a Certified Public Accountant and boasts more than
       three decades of experience.




                                                9
               Case 1:20-cv-06760 Document 1 Filed 08/21/20 Page 10 of 46




         Defendant Christie

         34.     Defendant Robert Christie (“Christie”) served as a Company director from

February 1, 2019 until he resigned on April 23, 2020. According to the 2019 10-K, as of June 3,

2020, Defendant Christie beneficially owned 25,893 shares of Company stock, including options

and warrants. Given that the price per share of the Company’s common stock at the close of trading

on June 3, 2020 was $5.75, Defendant Christie owned approximately $148,884 worth of SCWorx

stock.

         35.     For the fiscal year ended December 31, 2019, Defendant Christie received

$203,108 in compensation from the Company, which consisted entirely of option awards.

         36.     The Company’s Schedule 14A filed with the SEC on December 3, 2019 stated the

following about Defendant Christie:

         Mr. Christie, 65, from 2004 through 2014, was the President and CEO of The 3E
         Company, the leading Global Environmental Compliance Company in the world.
         With over 7,000 customers, 3E helped companies, throughout the world, manage
         the ever changing environmental regulations that effected their products and
         services. 3E utilizes a SaaS based software and complex regulatory database to
         service its customers. Since 2015, Mr. Christie has been consulting for various
         Private Equity firms throughout North America assisting them in acquiring
         companies in the Governance, Risk and Compliance space (GRC) as well as the
         Supply Chain marketplace. In addition, he has since 2010 served as a Trustee at
         Rider University. He also serves on the Facility, Business Development and
         Executive Committees at Rider. Since 2008, Mr. Christie has served as a Director
         at Alternative Technology, a supplier of distribution systems and technology. Since
         2016, he has served on the Board of Directors of Enterknol LLC. Enterknol is a
         SaaS based compliance solution within the Energy Sector helping various energy
         companies buy and sell energy competitively. Mr. Christie also served as a Director
         at Ithos LLC from 2016 through July 2018. Ithos is a the leading regulatory and
         Supply Chain compliance solution within the Global Cosmetic space providing a
         complex SaaS based software coupled with regulatory data. While serving as a
         Director at Ithos, he also served as their Director of Development.




                                                 10
               Case 1:20-cv-06760 Document 1 Filed 08/21/20 Page 11 of 46




         Defendant Wallitt

         37.     Defendant Steven Wallitt (“Wallitt”) has served as a Company director since

October 4, 2019. He also serves as a member of the Audit Committee, the Compensation

Committee, and the Nominating and Corporate Governance Committee. According to the 2019

10-K, as of June 3, 2020, Defendant Wallitt beneficially owned 104,733 shares of Company stock,

including options and warrants, which represented 1.1% of the Company’s outstanding stock as of

that date. Given that the price per share of the Company’s common stock at the close of trading on

June 3, 2020 was $5.75, Defendant Wallitt owned approximately $602,214 worth of SCWorx

stock.

         38.     The 2019 10-K stated the following about Defendant Wallitt:

         Mr. Wallitt, 58, has worked as owner and director of a packaging materials
         company since 1981. He is responsible for decision making in all areas of the
         company, including sourcing the best and most efficient methods for achieving
         maximum profitability and the highest quality standards. He has extensive
         knowledge in evaluating sales and marketing proposals. Beginning in 2008, he has
         been an investor in both private and public companies, as well as early-stage public
         companies with personal investments of $50,000 to more than $3,000,000. He has
         consulted for many of these companies in areas ranging from public market
         strategies, growth strategies, evaluating contract proposals, cost control and
         evaluating employee responsibilities in order to achieve maximum efficiencies.
         Since 2014, Mr. Wallitt has been an advisory board member to Redtower Capital,
         a California-based investment firm where he advises on all aspects of client
         identification, sales and marketing strategies and profit maximization. Since 2017,
         he has been a significant investor in Alliance MMA and SCWorx. Mr. Wallitt holds
         a BA degree in communications from Rider College, Lawrenceville, NJ.

                 FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS

         39.     By reason of their positions as officers and/or directors of SCWorx, and because of

their ability to control the business and corporate affairs of SCWorx, the Individual Defendants

owed SCWorx and its shareholders fiduciary obligations of trust, loyalty, good faith, and due care,

and were and are required to use their utmost ability to control and manage SCWorx in a fair, just,

honest, and equitable manner. The Individual Defendants were and are required to act in


                                                 11
             Case 1:20-cv-06760 Document 1 Filed 08/21/20 Page 12 of 46




furtherance of the best interests of SCWorx and its shareholders so as to benefit all shareholders

equally.

       40.     Each director and officer of the Company owes to SCWorx and its shareholders the

fiduciary duty to exercise good faith and diligence in the administration of the Company and in

the use and preservation of its property and assets and the highest obligations of fair dealing.

       41.     The Individual Defendants, because of their positions of control and authority as

directors and/or officers of SCWorx, were able to and did, directly or indirectly, exercise control

over the wrongful acts complained of herein.

       42.     To discharge their duties, the officers and directors of SCWorx were required to

exercise reasonable and prudent supervision over the management, policies, controls, and

operations of the Company.

       43.     Each Individual Defendant, by virtue of his or her position as a director and/or

officer, owed to the Company and to its shareholders the highest fiduciary duties of loyalty, good

faith, and the exercise of due care and diligence in the management and administration of the

affairs of the Company, as well as in the use and preservation of its property and assets. The

conduct of the Individual Defendants complained of herein involves a knowing and culpable

violation of their obligations as directors and officers of SCWorx, the absence of good faith on

their part, or a reckless disregard for their duties to the Company and its shareholders that the

Individual Defendants were aware or should have been aware posed a risk of serious injury to the

Company.

       44.     As senior executive officers and directors of a publicly-traded company whose

common stock was registered with the SEC pursuant to the Exchange Act and traded on the

NASDAQ, the Individual Defendants had a duty to prevent and not to effect the dissemination of




                                                 12
             Case 1:20-cv-06760 Document 1 Filed 08/21/20 Page 13 of 46




inaccurate and untruthful information with respect to the Company’s financial condition,

performance, growth, operations, financial statements, business, products, management, earnings,

internal controls, and present and future business prospects, including the dissemination of false

information regarding the Company’s business, prospects, and operations, and had a duty to cause

the Company to disclose in its regulatory filings with the SEC all those facts described in this

Complaint that it failed to disclose, so that the market price of the Company’s common stock

would be based upon truthful and accurate information.

       45.     To discharge their duties, the officers and directors of SCWorx were required to

exercise reasonable and prudent supervision over the management, policies, practices, and internal

controls of the Company. By virtue of such duties, the officers and directors of SCWorx were

required to, among other things:

               (a)    ensure that the Company was operated in a diligent, honest, and prudent

manner in accordance with the laws and regulations of New York and the United States, and

pursuant to SCWorx’s own Code of Business Conduct and Ethics (the “Code of Ethics”);

               (b)    conduct the affairs of the Company in an efficient, business-like manner so

as to make it possible to provide the highest quality performance of its business, to avoid wasting

the Company’s assets, and to maximize the value of the Company’s stock;

               (c)    remain informed as to how SCWorx conducted its operations, and, upon

receipt of notice or information of imprudent or unsound conditions or practices, to make

reasonable inquiry in connection therewith, and to take steps to correct such conditions or

practices;

               (d)    establish and maintain systematic and accurate records and reports of the

business and internal affairs of SCWorx and procedures for the reporting of the business and




                                                13
               Case 1:20-cv-06760 Document 1 Filed 08/21/20 Page 14 of 46




internal affairs to the Board and to periodically investigate, or cause independent investigation to

be made of, said reports and records;

                 (e)    maintain and implement an adequate and functioning system of internal

legal, financial, and management controls, such that SCWorx’s operations would comply with all

applicable laws and SCWorx’s financial statements and regulatory filings filed with the SEC and

disseminated to the public and the Company’s shareholders would be accurate;

                 (f)    exercise reasonable control and supervision over the public statements

made by the Company’s officers and employees and any other reports or information that the

Company was required by law to disseminate;

                 (g)    refrain from unduly benefiting themselves and other Company insiders at

the expense of the Company; and

                 (h)    examine and evaluate any reports of examinations, audits, or other financial

information concerning the financial affairs of the Company and to make full and accurate

disclosure of all material facts concerning, inter alia, each of the subjects and duties set forth

above.

         46.     Each of the Individual Defendants further owed to SCWorx and the shareholders

the duty of loyalty requiring that each favor SCWorx’s interest and that of its shareholders over

their own while conducting the affairs of the Company and refrain from using their position,

influence or knowledge of the affairs of the Company to gain personal advantage.

         47.     At all times relevant hereto, the Individual Defendants were the agents of each other

and of SCWorx and were at all times acting within the course and scope of such agency.




                                                  14
             Case 1:20-cv-06760 Document 1 Filed 08/21/20 Page 15 of 46




       48.     Because of their advisory, executive, managerial, and directorial positions with

SCWorx, each of the Individual Defendants had access to adverse, non-public information about

the Company.

       49.     The Individual Defendants, because of their positions of control and authority, were

able to and did, directly or indirectly, exercise control over the wrongful acts complained of herein,

as well as the contents of the various public statements issued by SCWorx.

        CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

       50.     In committing the wrongful acts alleged herein, the Individual Defendants have

pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with

and conspired with one another in furtherance of their wrongdoing. The Individual Defendants

caused the Company to conceal the true facts as alleged herein. The Individual Defendants further

aided and abetted and assisted each other in breaching their respective duties.

       51.     The purpose and effect of the conspiracy, common enterprise, and common course

of conduct was, among other things, to: (i) facilitate and disguise the Individual Defendants’

violations of law, including breaches of fiduciary duty, unjust enrichment, abuse of control, gross

mismanagement, and waste of corporate assets; (ii) conceal adverse information concerning the

Company’s operations, financial condition, legal compliance, future business prospects and

internal controls; and (iii) artificially inflate the Company’s stock price.

       52.     The Individual Defendants accomplished their conspiracy, common enterprise, and

common course of conduct by causing the Company purposefully or recklessly to conceal material

facts, fail to correct such misrepresentations, and violate applicable laws. In furtherance of this

plan, conspiracy, and course of conduct, the Individual Defendants collectively and individually

took the actions set forth herein. Because the actions described herein occurred under the authority

of the Board, each of the Individual Defendants who is a director of SCWorx was a direct,


                                                  15
             Case 1:20-cv-06760 Document 1 Filed 08/21/20 Page 16 of 46




necessary, and substantial participant in the conspiracy, common enterprise, and common course

of conduct complained of herein.

       53.     Each of the Individual Defendants aided and abetted and rendered substantial

assistance in the wrongs complained of herein. In taking such actions to substantially assist the

commission of the wrongdoing complained of herein, each of the Individual Defendants acted with

actual or constructive knowledge of the primary wrongdoing, either took direct part in, or

substantially assisted in the accomplishment of that wrongdoing, and was or should have been

aware of his or her overall contribution to and furtherance of the wrongdoing.

       54.     At all times relevant hereto, each of the Individual Defendants was the agent of

each of the other Individual Defendants, and of SCWorx, and was at all times acting within the

course and scope of such agency.

                               SCWORX’S CODE OF ETHICS

       55.     The Company’s Code of Ethics provides that all directors, executive officers, and

employees must comply with the Code of Ethics, stating the following:

       SCWorx, Inc. (the “Corporation”) has adopted the following Code of Business
       Conduct and Ethics (this “Code”) for directors, executive officers and employees
       of the Corporation. This Code is intended to focus the directors, executive officers
       and employees on areas of ethical risk, provide guidance to directors, executive
       officers and employees to help them recognize and deal with ethical issues, provide
       mechanisms to report unethical conduct, and help foster a culture of honesty and
       accountability. Each director, executive officer and employee must comply with
       the letter and spirit of this Code.

       56.     In a section titled, “Maintain Fiduciary Duties,” the Code of Ethics states the

following:

       Directors and executive officers must be loyal to the Corporation and must act at
       all times in the best interest of the Corporation and its shareholders and subordinate
       self-interest to the corporate and shareholder good. Directors and executive officers
       should never use their position to make a personal profit. Directors and executive
       officers must perform their duties in good faith, with sound business judgment and
       with the care of a prudent person.


                                                16
             Case 1:20-cv-06760 Document 1 Filed 08/21/20 Page 17 of 46




       57.     In a section titled, “Corporate Opportunities,” the Code of Ethics states the

following:

       Directors, executive officers and employees owe a duty to the Corporation to
       advance its legitimate interests when the opportunity to do so arises. Directors,
       executive officers and employees are prohibited from: (a) taking for themselves
       personally opportunities that are discovered through the use of corporate property,
       information or the director's or executive officer's position; (b) using the
       Corporation's property, information, or position for personal gain, or (c) competing
       with the Corporation, directly or indirectly, for business opportunities, provided,
       however, if the Corporation's disinterested directors determine that the Corporation
       will not pursue an opportunity that relates to the Corporation's business, a director,
       executive officer or employee may do so.

       58.     In a section titled, “Protection and Proper Use of Corporation Assets,” the Code of

Ethics states the following:

       Directors, executive officers and employees must protect the Corporation's assets
       and ensure their efficient use. Theft, loss, misuse, carelessness and waste of' assets
       have a direct impact on the Corporation's profitability. Directors, executive officers
       and employees must not use Corporation time, employees, supplies, equipment,
       tools, buildings or other assets for personal benefit without prior authorization from
       the Chairman of the Audit Committee or as part of a compensation or expense
       reimbursement program available to all directors or executive officers.

       59.     In a section titled, “Fair Dealing,” the Code of Ethics states the following:

       Directors, executive officers and employees shall deal fairly and directors and
       executive officers shall oversee fair dealing by employees and officers with the
       Corporation's directors, officers, employees, customers, suppliers and competitors.
       No one should take unfair advantage of anyone through manipulation, concealment,
       abuse of privileged information, misrepresentation of' material facts or any other
       unfair dealing practices.

       60.     In a section titled, “Compliance with Laws, Rules and Regulations,” the Code of

Ethics states the following:

       Directors and executive officers shall comply, and oversee compliance by
       employees, officers and other directors, with all laws, rules and regulations
       applicable to the Corporation, including insider-trading laws. Transactions in
       Corporation securities are to be governed by any Corporation policy relating to
       insider trading that may be in place.



                                                17
             Case 1:20-cv-06760 Document 1 Filed 08/21/20 Page 18 of 46




       61.     In a section titled, “Accuracy of Records,” the Code of Ethics states the following:

       The integrity, reliability and accuracy in all material respects of the Corporation's
       books, records and financial statements is fundamental to the Corporation's
       continued and future business success. No director, executive officer or employee
       may cause the Corporation to enter into a transaction with the intent to document
       or record it in a deceptive or unlawful manner. In addition, no director, executive
       officer, or employee may create any false or artificial documentation or book entry
       for any transaction entered into by the Corporation. Similarly, executive officers
       and employees who have responsibility for accounting and financial reporting
       matters have a responsibility to accurately record all funds, assets and transactions
       on the Corporation's books and records.

       62.     In a section titled, “Quality of Public Disclosures,” the Code of Ethics states the

following:

       The Corporation is committed to providing its shareholders with United States. It
       is the Corporation's policy that the reports and documents it files with or submits to
       the Securities and Exchange Commission, and its earnings releases and similar
       public communications made by the Corporation, include fair, timely and
       understandable disclosure. Executive officers and employees who are responsible
       for these filings and disclosures, including the Corporation's principal executive,
       financial and accounting officers, must use reasonable judgment and perform their
       responsibilities honestly, ethically and objectively in order to ensure that this
       disclosure policy is fulfilled. The Corporation's senior management is primarily
       responsible for monitoring the Corporation's public disclosure.

       63.     In violation of the Code of Ethics, the Individual Defendants conducted little, if

any, oversight of the Company’s engagement in the Individual Defendants’ scheme to issue

materially false and misleading statements to the public and to facilitate and disguise the Individual

Defendants’ violations of law, including breaches of fiduciary duty, unjust enrichment, abuse of

control, gross mismanagement, and waste of corporate assets. Moreover, in violation of the Code

of Ethics, the Individual Defendants failed to maintain the accuracy of Company records and

reports, comply with laws and regulations, conduct business in an honest and ethical manner, and

properly report violations of the Code of Ethics.




                                                 18
                Case 1:20-cv-06760 Document 1 Filed 08/21/20 Page 19 of 46




                      THE INDIVIDUAL DEFENDANTS’ MISCONDUCT

          Background

          64.     Based in New York City, SCWorx is a small cap software company that provides

data analytics, information technology solutions, and related services to healthcare providers. The

Company’s software purportedly simplifies and optimizes information flow within healthcare

facilities such as hospitals, and offers benefits including improved supply chain management,

accelerated patient billing, and enhanced visibility into various costs and expenses associated with

running a healthcare business.

          65.     The company now known as SCWorx was originally founded in 2015 under the

name “Alliance MMA, Inc.,” and operated as a sports media company focused on regional mixed

martial arts promotion. In February 2019, the Company acquired SCWorx Corp., then a separate,

smaller entity that operated in the healthcare data services market, as the Company does today. In

connection with the acquisition, the Company changed its name to SCWorx and adopted the

former SCWorx’s business model.

          66.     Since early 2020, the world has been engulfed in the COVID-19 pandemic.

    According to the Center for Systems Science and Engineering at Johns Hopkins University, as of

    August 20, 2020, over 22 million cases of COVID-19 have been reported across the globe, which

    have resulted in an estimated 789,222 deaths.4

          67.     The U.S. has been particularly hard-hit by the COVID-19 pandemic, and has

    reported over 5.5 million cases, and over 173,514 deaths as of August 2020.5 The pandemic has

    placed an enormous amount of strain on the nation’s healthcare providers, and has caused


4
  https://gisanddata.maps.arcgis.com/apps/opsdashboard/index.html#/bda7594740fd4029942346
  7b48e9ecf6 (last visited August 20, 2020).
5
  https://gisanddata.maps.arcgis.com/apps/opsdashboard/index.html#/bda7594740fd4029942346
  7b48e9ecf6 (last visited August 20, 2020).


                                                     19
             Case 1:20-cv-06760 Document 1 Filed 08/21/20 Page 20 of 46




significant shortages of vital medical supplies, including personal protective equipment such as

masks and gloves, as well as antibody test kits capable of testing individuals for the virus.

       68.     During the Relevant Period, the Individual Defendants capitalized on this ongoing

crisis by representing to the public that the Company had accepted a purchase order from Rethink

My Healthcare for a total of 48 million COVID-19 Rapid Testing Units, which would be delivered

to hospitals and other healthcare providers in the U.S. These testing units would be supplied by

ProMedical, and were purportedly capable of testing individuals for the virus and returning a

positive or negative result within minutes.

       69.     However, as the Hindenburg Report would later reveal, a myriad of red flags

surrounding SCWorx, Rethink My Healthcare, and ProMedical, including histories of fraud and

other misconduct as well as such entities lacking the capacity to field an order of this magnitude,

indicated that the Purchase Order and the Individual Defendants’ representations regarding the

Purchase Order were “completely bogus.”

       False and Misleading Statements

       April 13, 2020 Press Release

       70.     On April 13, 2020, the Company issued a press release announcing that the

Company had received a purchase order from Rethink My Healthcare for two million COVID-19

Rapid Testing Units. The press release stated the following, in relevant part:

       SCWorx Corp. (Nasdaq: WORX) announced today that it has received a committed
       purchase order from Rethink My Healthcare, a U.S.-based virtual healthcare
       network, for two million COVID-19 Rapid Testing Units, with provision for
       additional weekly orders of 2 million units for 23 weeks, valued at $35M per week.

       Under the Order, SCWorx will supply Rethink My Healthcare with IgM/IgG Rapid
       Detection Kits. SCWorx anticipates receiving the first 2 million rapid detection kits
       within approximately two weeks.

       71.     The press release also quoted Defendant Schessel as follows:



                                                20
             Case 1:20-cv-06760 Document 1 Filed 08/21/20 Page 21 of 46




       “Widespread testing for COVID-19 disease in the United States is absolutely
       critical for saving lives and reopening our economy,” said Marc Schessel, CEO of
       SCWorx. “Our substantial purchase order from Rethink My Healthcare will
       significantly increase the availability of rapid-test kits in the United States.
       Additional purchase orders currently under negotiation with certain other parties
       could further increase the U.S. supply of these important tests in the near term.”

       72.     Upon the release of this news, the price of the Company’s stock skyrocketed from

$2.25 per share at the close of trading on April 9, 2020, the prior trading day, to $12.02 per share

at the close of trading on April 13, 2020, an increase of over $9.77, and on astonishingly high

trading volume of over 96 million shares.

       April 14, 2020 Utopia Capital Research Report

       73.     On April 14, 2020, Utopia Capital Research published a report on its website calling

out the Individual Defendants’ “ludicrous claims” regarding the Purchase Order, and pointing out

prior occasions on which the Company’s management had mislead investors. The report stated the

following, in relevant part:

       Yesterday, SCWorx Corp.’s share price enjoyed a remarkable parabolic run,
       increasing by more than five-fold. Volume was also remarkable, exceeding 90
       million shares traded, which is ridiculous when one bears in mind that the number
       of outstanding shares does not even reach 8 million. Given this highly unusual
       market activity we decided to take a closer look at WORX and unsurprisingly we
       found enough red flags to warrant putting out a short report. These red flags
       include: atrocious financials, dilution, a so-called “dubious” past as an MMA
       (mixed martial arts) promotion that settled a securities violations class action
       lawsuit, a reverse merger involving thousands of cheap shares, press releases
       making hard to believe claims, terrible financials and ongoing dilution.

                                               ***

       In January 2018, Alliance MMA was named as a defendant in a class action lawsuit
       in which the plaintiffs claimed that Alliance MMA, Paul K. Danner (CEO at the
       time) and John Price (current CFO) misled investors during its 2016 IPO by
       omitting crucial information relating to stock-based compensation.

                                               ***

       Furthermore, one of the company directors, Charles K. Miller has been a member
       of Intercloud Systems Inc.’s (ICLD) board of directors since November 2012 []. In



                                                21
             Case 1:20-cv-06760 Document 1 Filed 08/21/20 Page 22 of 46




       February 2015, Intercloud Systems Inc. was named as a defendant in a class action
       lawsuit claiming that it had “engaged in a fraudulent scheme to artificially inflate
       the company’s stock price by disseminating false and misleading analyst reports
       into the market”. Intercloud Systems Inc. ended up settling the matter for the sum
       of $2.7 million.

       It thus appears that members of management are no strangers to being
       involved/linked to securities laws violations class action lawsuits for misleading
       investors. This should be of great concern when bearing in mind the outlandish
       claims made by the company over the last few weeks.

                                               ***

       WORX’s price run yesterday coincided with news that the company had received
       a “committed purchase order” from Rethink My Healthcare, for two million
       COVID-19 Rapid Testing Units, with provision for additional weekly orders of 2
       million units for 23 weeks, valued at $35M per week []. This claim is very difficult
       to believe in light of the fact that the number of COVID-19 test carried out in the
       USA amount to only 298,499 since January 21, 2020 []. How will Rethink My
       Healthcare sell all these tests is a very good question, especially as it is a company
       that specialises in virtual healthcare services with a somewhat underwhelming
       website []. Yet this is not the only grandiose claim recently made by WORX’s
       management. On March 27, 2020, the company claimed that its subsidiary sourced
       one million surgical masks for “existing large hospital customer”, the hospital’s
       name is not specified. [] And on March 30, 2020, it announced that it had signed a
       new renewable annual data management contract with one of the Northeast’s
       leading Cancer Institutes, once again the name of the customer is not specified.

                                               ***

       WORX is not a good investment. The combination of: ludicrous claims made by
       management; a CFO named as a defendant in a class action lawsuit that the
       company settled; terrible financials; a merger involving thousands of shares
       purchased at a fraction of the current trading price; drastic share price and trading
       volume increases in a single day; and ongoing dilution, should be enough to make
       most people highly sceptical about purchasing this company’s shares. Stay away
       from WORX unless you are an experienced trader.

(Emphasis added.)

       74.     On this news, the price of the Company’s stock dropped by roughly 30%, falling

from $12.02 per share at the close of trading on April 13, 2020, to $8.45 per share at the close of

trading on April 14, 2020.

       April 15, 2020 Conference Call



                                                22
             Case 1:20-cv-06760 Document 1 Filed 08/21/20 Page 23 of 46




       75.     On April 15, 2020, the Company held a conference call to discuss updates to the

Company’s business strategy relating to COVID-19. During the call, Defendant Schessel discussed

the Company’s Purchase Order, stating the following:

       But I also mentioned testing. On Monday of this week, we announced receipt of a
       committed purchase order from Rethink My Healthcare, a U.S.-based
       telemedicine healthcare network, for two million COVID-19 Rapid Testing Units,
       with provision for additional weekly orders of 2 million units for 23 weeks, valued
       at $35 million per week. Under the terms of the purchase order, we will supply
       Rethink My Healthcare with Point of Care IgM/IgG Rapid Detection Kits that
       provide immunoglobulin qualitative detection of IGM and IGG antibodies that are
       specifically generated by the body in response to the SARS COVI-2 infection - a
       kit targeting the specific antigens on the surface of the virus and providing a simple
       yes or no result within several minutes. Prior to this purchase commitment, I had
       been contacted by a multitude of hospitals, government agencies such as FEMA
       and folks representing the Federal prisons. With such an incredible demand I asked
       the hospitals in my buying group – hospitals like Partners Healthcare in Boston and
       the University of Vermont (who by the way have been deputized to purchase
       supplies for the entire state of Vermont) to assist me in testing these new point of
       care test kits among other products, quickly passing the kits to their labs and rapidly
       responding as to their effectiveness – this allowed me a streamlined product
       approval platform unheard of in normal operating conditions. I spent weeks
       researching over 30 product different lines, distributors, intermediaries until I
       found an actual manufacturer that had a kit that appeared to me at least to have
       all the attributes I was looking for – which were a very high sensitivity rating to
       blood samples, had the proper FDA authorizations under the emergency
       authorization act, was not a Chinese or South Korean manufacturer, was well on its
       way towards getting full FDA clearance and had enough capacity on his line where
       I could purchase 25% of his capacity with options to grow that over time. We
       anticipate receiving the first 2 million rapid detection kits in about two weeks and
       thereafter 2 million tests per week – with the full understanding from Rethink My
       Healthcare, that due to the incredible demand for these kits, until such a time where
       we can get more capacity, we would be splitting up its contract so that critically
       effected areas – such as the Federal Prisons could access these important items,
       albeit not in the quantity they require – however enough so that they can commence
       a program focused at first on the inmates and employees that need them the most –
       agreements that we are currently working through terms and procedurals.

(Emphasis added.)




                                                 23
             Case 1:20-cv-06760 Document 1 Filed 08/21/20 Page 24 of 46




       April 16, 2020 Form 8-K

       76.     On April 16, 2020, the Company filed a current report on Form 8-K with the SEC

further detailing the previously disclosed Purchase Order, and announcing that the Company had

entered into a supply agreement with ProMedical in connection with the Purchase Order. The Form

8-K was signed by Defendant Schessel, and stated the following, in relevant part:

       Effective April 10, 2020, SCWorx, Corp., a Delaware corporation (the
       “Company”), accepted a purchase order (“Purchase Order”) from Rethink My
       Healthcare (“RMH”), a U.S.-based virtual healthcare network, under which RMH
       has ordered and the Company is required to deliver two million COVID-19 Rapid
       Testing Units, at a per unit price of $17.50, with provision for additional weekly
       orders of 2 million units for 23 weeks (a total of 48 million units).

       On April 10, 2020, concurrently with its acceptance of the Purchase Order, the
       Company entered into a Supply Agreement (“Supply Agreement”) with
       ProMedical Equipment Pty Ltd. (“Supplier”) pursuant to which the Company
       agreed to purchase and the Supplier agreed to supply an aggregate of 52 million
       COVID-19 Rapid Testing Units over a six month period, comprised of 2 million
       units per week, at a per unit price of $13.00, commencing April 24, 2020. Pursuant
       to the Supply Agreement, the Company is required to pay 50% down at the time of
       order placement, with the remaining 50% due upon completion of order and prior
       to shipping.

       77.     The statements referenced in ¶¶ 70–71 and 75–76 herein were materially false and

misleading and failed to disclose material facts necessary to make the statements made not false

and misleading. Specifically, the Individual Defendants failed to disclose, inter alia, that: (1) the

Company’s buyer, Rethink My Healthcare, was a relatively tiny company that would almost

certainly be unable to pay for or handle the hundreds of millions of dollars in testing kit orders

provided for in the Purchase Order; (2) the Company’s supplier, ProMedical, had a history rife

with fraudulent misrepresentations, and would likewise almost certainly be unable to meet its

obligations pursuant to the Purchase Order; (3) due to the foregoing, the provisions of the Purchase

Order were either grossly overblown or the Purchase Order itself was completely falsified; and (4)




                                                 24
              Case 1:20-cv-06760 Document 1 Filed 08/21/20 Page 25 of 46




the Company failed to maintain internal controls. As a result of the foregoing, SCWorx’s public

statements were materially false and misleading at all relevant times.

       The Truth Emerges

       78.      On April 17, 2020, Hindenburg Research published the Hindenburg Report, which

analyzed in detail the Individual Defendants’ representations regarding the Purchase Order. The

Hindenburg report discussed some of the dubious circumstances surrounding the Purchase Order

as follows:

       On April 13th, SCWorx (NASDAQ:WORX), a nanocap company that lists its
       headquarters at a Regus Rental Office on the 21st Floor of 590 Madison
       Ave.,[] took the market by storm.

       That day, the company announced the first installment of an order for up to 48
       million COVID-19 tests from an Australian manufacturer. Per the announcement,
       the deal represented $35 million in orders per week, for a potential total deal size
       of $840 million.

       It was undoubtedly a monumental announcement for a company with a market
       cap of just $16 million at the time. The sheer size of the previously unannounced
       order had the potential to single-handedly alter the course of the ongoing
       national fight against the novel coronavirus.

       The company’s stock skyrocketed on the announcement. The day before the
       announcement, shares of the relatively sleepy company had closed at $2.25 per
       share and had traded a total of just 21,400 shares.

       On the day of the announcement, shares closed at $12.02, an increase of 434%, on
       96,182,900 shares of volume, making it one of the most actively traded names on
       the NASDAQ.

       The original announcement stated that the company would be receiving a go-
       forward provision for up to 2 million units per week. A subsequent 8-K filed
       yesterday provided additional detail, stating that the company would be paying a
       unit price of $13 per test, and would be required to pay 50% down and 50% due on
       completion of each order (amounting to an up-front payment of $13 million for the
       first week of units).

       This sum may have come as a surprise to investors – it certainly did to us – given
       that as of its latest financials, the company only reported tangible assets of $2.6
       million [] and a history of consistent net losses. []



                                                25
             Case 1:20-cv-06760 Document 1 Filed 08/21/20 Page 26 of 46




       Beyond the seeming inability to actually fund such a massive deal, SCWorx’s
       business (up until the COVID-19 pandemic, apparently) was in
       developing healthcare management software, not medical products themselves.

(Emphasis added.)

       79.       The Hindenburg Report also seriously called into question the credibility of

Defendant Schessel, and pointed out numerous red flags surrounding Rethink My Healthcare and

ProMedical, stating the following:

       Other surprises that may lie in store for investors are the numerous red flags we
       found that lead us to believe this announcement is completely bogus. Namely, our
       findings that:

             •   SCWorx’s CEO was convicted of felony tax evasion and sued over
                 allegations of fraudulently submitting expense reports in the past.
             •   The company SCWorx is claiming to buy the tests from, Promedical, was
                 recently denounced by a legitimate Covid-19 test manufacturer as
                 “fraudulently misrepresenting” themselves as sellers of their product.
             •   Promedical’s CEO is a convicted rapist and has been accused in a media
                 exposé of defrauding investors at his previous business.
             •   The purported purchaser of tests that SCWorx has lined up is a virtual health
                 company that was started less than 2 years ago by a 25-year-old recent
                 college graduate. Given that the purchaser is a virtual health company, and
                 the tests must be administered in real life, the fit seems less than ideal.

                                                 ***

       Marc Schessel serves as both CEO and interim CFO of SCWorx. (The company’s
       earlier CFO was terminated in October and was paid cash and shares as part of
       a settlement agreement.)

       Schessel has a checkered history. A lawsuit by a former employer detailed how
       Schessel pled guilty to felony tax evasion in 2003. That conviction was described
       as having been the result of failing to pay income taxes on illicit proceeds from a
       bribery scheme that led to the indictment of two other individuals.

       Previously, another former employer sued Schessel for submitting fraudulent
       expense reports, which resulted in a judgement against him.

                                                 ***

       The supplier for SCWorx has a mysterious history when it comes to coronavirus
       testing kits in the U.S. and Australia.



                                                  26
            Case 1:20-cv-06760 Document 1 Filed 08/21/20 Page 27 of 46



                                             ***

      In late March, Promedical’s name appeared multiple lists showing current COVID-
      19 diagnostic devices listed with the FDA []. In each instance it claimed to be
      offering tests made by Wondfo, a large, well-known biotech company.

      But, as of 4/16/2020, it is not listed on the FDA’s list of test providers permitted
      under an Emergency Use Authorization nor permitted by its more general
      standards.

                                             ***

      A similar phenomenon seems to have also taken place in Promedical’s native
      Australia. In a March 23 article on MILNZ.co.nz that listed COVID-19 diagnostic
      tests for legal supply in Australia, Wondfo’s test is again listed under “Name of
      Test” with Promedical as the “Australian Sponsor”.

                                             ***

      But again – just like in the U.S. – when we check the updated list on the official
      Australia Department of Health website, we find that Promedical has mysteriously
      disappeared and that Wondfo’s name now appears next to two totally different
      Australian sponsors[.]

(Emphasis added.)

      80.     The Hindenburg Report discussed the purported relationship between ProMedical

and Wondfo as follows:

      Wondfo seemingly solved the mystery of Promedical disappearing off the U.S.
      and Australian FDA sites when it publicly disavowed Promedical as misusing its
      name, via an official press release.

      On April 5, 2020, Wondfo issued an official statement distancing themselves from
      Promedical:

      “We hereby clarify that now Promedical Equipment Pty Ltd is NOT an
      authorized representative nor distributor of in Australia, America, and any other
      countries/districts. We recommend purchasing products only from authorized
      distributors or dealers, which will increase the likelihood that you will receive
      authentic products. is not responsible for any product complaints arising from
      products purchased from Promedical Equipment Pty Ltd.”

                                             ***




                                              27
             Case 1:20-cv-06760 Document 1 Filed 08/21/20 Page 28 of 46




       We called Wondfo on April 15, 2020 to try and understand what relationship it had
       with Promedical in the past, if any. We asked if the company used to have a
       relationship with Promedical and we were told by a Wondfo representative:

       “As far as I know we never had any deal in place with Promedical Equipment,”
       we were told.

       We asked the person to double check, so they put us on hold for two minutes. When
       they came back, they confirmed:

       “We’ve never had any kind of relationship with them at all. Ever.”

       We reached out to SCWorx to discuss this and other issues but the representative
       repeatedly insisted that he could not provide any information beyond the
       company press releases.

(Emphasis added.)

       81.     The Hindenburg Report also documented Hindenburg Research’s investigation into

Rethink My Healthcare, stating the following:

       We also looked into the customer that would purportedly be buying tests from
       SCWorx, a company called Rethink My Healthcare.

       Rethink My Healthcare was founded in August 2018 by Connor Gallic, a then 25-
       year-old who didn’t have health insurance and wanted to start his own company to
       solve the problem of low-cost mental healthcare.

                                                ***

       We could find little information on the company except some articles around
       its founding. Connor is listed as President of the company and “Chief Healthcare
       Hero” on his LinkedIn page. We found only 2 employees on LinkedIn, consisting
       of Connor and his Chief Revenue Officer.

                                                ***

       While there are no publicly available financials for ReThink, we find it difficult
       to believe that the relatively unknown company – founded less than 2 years ago
       and offering $60 per month virtual doctors visits – is going to be able to come up
       with upwards of the $35 million per week it has committed to purchasing from
       SCWorx.

       Further, we can’t figure out what the synergies are between a virtual healthcare
       company offering a test that needs to be physically administered to people.
       ReThink’s website also notes that you must be a medical or law enforcement



                                                28
             Case 1:20-cv-06760 Document 1 Filed 08/21/20 Page 29 of 46




       professional to purchase a test, narrowing the funnel of those who can place orders
       from the company.

(Emphasis added.)

       82.       The Hindenburg Report summarized its allegations as follows:

             •   SCWorx, a nanocap company headquartered in a Regus rental office in New
                 York City, recently announced it had entered into massive $35 million per
                 week deal to buy and re-sell Covid-19 tests, causing its stock to surge 434%.
             •   SCWorx’s CEO has a checkered past, including pleading guilty to felony
                 tax evasion charges and paying a judgement in a lawsuit alleging he
                 submitted fraudulent expense reports.
             •   The Covid-19 test supplier that SCWorx is buying from, Promedical, also
                 is laden with red flags. Its CEO is a convicted rapist and formerly ran
                 another business accused of defrauding its investors and customers. The
                 CEO was also alleged to have falsified his medical credentials.
             •   Promedical claimed to the FDA and regulators in Australia to be offering
                 COVID-19 test kits manufactured by large, well-respected Chinese firm
                 Wondfo.
             •   Wondfo put out a press release days ago stating that Promedical
                 “fraudulently mispresented themselves” as sellers of its Covid-19 tests and
                 disavowed any relationship. We spoke with Wondfo and confirmed there
                 was never any relationship.
             •   Meanwhile, the buyer that SCWorx has lined up for up to $840 million
                 dollars in tests is a virtual healthcare company started by a 25-year-old in
                 August 2018 that looks modestly sized, with only 3 employees and 3
                 consultants/advisors listed on its team page– hardly the major partner that
                 we believe would be capable of handling hundreds of millions of dollars
                 in orders.
             •   Obviously, we believe the Covid-19 hype surrounding SCWorx is
                 completely bogus and we predict shares will soon return to the $2.25 price
                 level they were at prior to the hype.
             •   We also think shares risk being halted and ultimately could move far
                 lower than $2.25 if/when regulators investigate the company’s potentially
                 nefarious business practices at a time when our country and its citizens
                 are arguably at their most vulnerable. We’re offended by how egregious
                 this appears, not only as investors, but as Americans.

(Emphasis added.)

       83.       On this news, the price of the Company’s stock plunged over the course of the next

three trading days on heavy volume, falling from $6.96 per share at the close of trading on April




                                                  29
             Case 1:20-cv-06760 Document 1 Filed 08/21/20 Page 30 of 46




16, 2020, to $5.76 per share at the close of trading on April 21, 2020, representing a loss in value

of over 17%.

       84.      Sure enough, on April 21, 2020, the SEC issued an order suspending all trading of

SCWorx stock, effective April 22, 2020. The order stated that the suspension was implemented

due to “a lack of current and accurate information concerning the securities of SCWorx,” and that

“the public interest and the protection of investors require a suspension of trading in the securities

of [SCWorx].”

       85.      On April 30, 2020, another of Hindenburg Research’s claims was vindicated, when

the Company filed a current report on Form 8-K with the SEC revealing that due in part to

“substantial concerns” regarding ProMedical, Rethink My Healthcare and the Company had

terminated their respective arrangements with ProMedical relating to the Purchase Order. The

Company also revealed that effective April 23, 2020, Defendant Christie had resigned from the

Company’s Board. The Form 8-K stated the following, in relevant part:

       As previously reported, on April 10, 2020, the Company (i) accepted a purchase
       order (“ProMedical Purchase Order”) from Rethink My Healthcare (“RMH”), a
       U.S.-based virtual healthcare network, for two million ProMedical COVID-19
       Rapid Testing Units, with provision for additional weekly orders of 2 million units
       for 23 weeks, and (ii) entered into a supply Agreement (“ProMedical Supply
       Agreement”) with ProMedical Equipment Pty Ltd. (“ProMedical”) pursuant to
       which the Company agreed to purchase and ProMedical agreed to supply an
       aggregate of 52 million COVID-19 Rapid Testing Units over a six month period.

       Subsequent to entering into the ProMedical Supply Agreement, substantial
       concerns have arisen related to ProMedical’s ability to fulfill its obligations
       under the Supply Agreement. Under the ProMedical Supply Agreement,
       ProMedical was required to secure the requisite FDA approvals to permit the sale
       of its test kits in the US which was a condition of the Company’s obligation to
       purchase the test kits. RMH has since terminated the ProMedical Purchase Order.
       Based on the foregoing, the Company terminated the ProMedical Supply
       Agreement on April 29, 2020 and has lined up an alternate supplier, as described
       below.




                                                 30
             Case 1:20-cv-06760 Document 1 Filed 08/21/20 Page 31 of 46




       On April 29, 2020, the company entered into a new Supply Agreement (“Supply
       Agreement”) with Feltwell Holding SA (“Feltwell”) pursuant to which the
       Company agreed to purchase and Feltwell agreed to supply an aggregate of 500,000
       COVID-19 IGG/IGM Rapid Testing Units(GCCOV-20A), manufactured by
       Syntron Bioresearch, Inc. (or equivalent product) (“Covid 19 Test Kits”).

(Emphasis added.)

       86.     Shortly thereafter, on May 5, 2020, the Company filed another current report on

Form 8-K with the SEC revealing that on April 29, 2020, the employment of the Company’s Chief

Operating Officer, non-party James Schweikert, had been “terminated by mutual agreement.”

       87.     The next day, on May 6, 2020, the Company posted an update on the trading halt

on its website. The update revealed that on May 5, 2020, the Company had received a request for

information and documents from NASDAQ, and that the trading halt would remain in place until

the request was satisfied, stating the following:

       SCWorx Corp. (Nasdaq: WORX) announced today that on May 5, 2020, The
       Nasdaq Stock Market requested certain additional information and documents
       from the Company. In connection with this information request, the Nasdaq Stock
       Market informed the Company that it has initiated a “T12 trading halt,” which
       means the halt will remain in place until the Company has fully satisfied Nasdaq's
       request for additional information. The Company intends to respond to Nasdaq’s
       May 5 request as soon as possible, but not later than May 13, 2020.

       As previously reported, on April 22, 2020, the Securities and Exchange
       Commission ordered that trading in the securities of the Company be suspended
       because of “questions and concerns regarding the adequacy and accuracy of
       publicly available information in the marketplace” (the “SEC Trading Halt”). The
       SEC Trading Halt expired yesterday, May 5, 2020, at 11:59 PM EDT, and has not
       been reinstated as of this date.

       88.     On June 12, 2020, the Company filed the 2019 10-K, which disclosed that the

Company was being investigated by the U.S. Attorney’s Office for the District of New Jersey,

stating the following:

       [I]n April 2020, the Company was contacted by the U.S. Attorney’s Office for the
       District of New Jersey, which is seeking information and documents from the
       Company’s officers and directors relating primarily to the April 13, 2020 press



                                                    31
              Case 1:20-cv-06760 Document 1 Filed 08/21/20 Page 32 of 46




       release concerning COVID-19 rapid test kits. The Company is fully cooperating
       with the U.S. Attorney’s Office in its investigation.

       89.      The NASDAQ-imposed trading halt on the Company’s stock was ultimately lifted

on August 10, 2020. Since then, the price of the Company’s stock has continued to dwindle—as

of August 20, 2020, the stock trades as low as $1.70 per share.

                                   DAMAGES TO SCWORX

       90.      As a direct and proximate result of the Individual Defendants’ conduct, SCWorx

will lose and expend many millions of dollars.

       91.      Such expenditures include, but are not limited to, legal fees associated with the

Securities Class Actions filed against the Company and its CEO, any internal investigations, and

amounts paid to outside lawyers, accountants, and investigators in connection thereto.

       92.      Such expenditures also include any costs associated with NASDAQ’s information

and documents request and any investigation in connection thereto, as well as any costs associated

with the U.S. Attorney’s Office for the District of New Jersey’s investigation of the Company.

       93.      These expenditures further include, but are not limited to, compensation and

benefits paid to the Individual Defendants who breached their fiduciary duties to the Company.

       94.      As a direct and proximate result of the Individual Defendants’ conduct, SCWorx

has also suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s

discount” that will plague the Company’s stock in the future due to the Company’s and their

misrepresentations and the Individual Defendants’ breaches of fiduciary duties and unjust

enrichment.

                                DERIVATIVE ALLEGATIONS

       95.      Plaintiff brings this action derivatively and for the benefit of SCWorx to redress

injuries suffered, and to be suffered, as a result of the Individual Defendants’ breaches of their



                                                 32
               Case 1:20-cv-06760 Document 1 Filed 08/21/20 Page 33 of 46




fiduciary duties as directors and/or officers of SCWorx, unjust enrichment, abuse of control, gross

mismanagement, and waste of corporate assets, as well as the aiding and abetting thereof.

        96.      SCWorx is named solely as a nominal party in this action. This is not a collusive

action to confer jurisdiction on this Court that it would not otherwise have.

        97.      Plaintiff is, and has been since the beginning of the Relevant Period, a shareholder

of SCWorx. Plaintiff will adequately and fairly represent the interests of SCWorx in enforcing and

prosecuting its rights, and, to that end, has retained competent counsel, experienced in derivative

litigation, to enforce and prosecute this action.

                             DEMAND FUTILITY ALLEGATIONS

        98.      Plaintiff incorporates by reference and re-alleges each and every allegation stated

above as if fully set forth herein.

        99.      A pre-suit demand on the Board of SCWorx is futile and, therefore, excused. At the

time of filing of this action, the Board consists of the following five individuals: Defendants

Schessel, Miller, and Wallitt (the “Director-Defendants”) along with non-parties Mark Shefts and

Timothy A. Hannibal (together with the Director-Defendants, the “Directors”). Plaintiff needs only

to allege demand futility as to three of the five Directors who are on the Board at the time this

action is commenced.

        100.     Demand is excused as to all of the Director-Defendants because each one of them

faces, individually and collectively, a substantial likelihood of liability as a result of the scheme

they engaged in knowingly or recklessly to cause the Company to make false and misleading

statements and omissions of material facts, which renders them unable to impartially investigate

the charges and decide whether to pursue action against themselves and the other perpetrators of

the scheme.




                                                    33
              Case 1:20-cv-06760 Document 1 Filed 08/21/20 Page 34 of 46




       101.     In complete abdication of their fiduciary duties, the Director-Defendants either

knowingly or recklessly participated in making and/or causing the Company to make the materially

false and misleading statements alleged herein. The fraudulent scheme was intended to make the

Company appear more profitable and attractive to investors. As a result of the foregoing, the

Director-Defendants breached their fiduciary duties, face a substantial likelihood of liability, are

not disinterested, and demand upon them is futile, and thus excused.

       102.     Additional reasons that demand on Defendant Schessel is futile follow. Defendant

Schessel is the Company’s founder, and has served as the Company’s Chairman and CEO since

2012. Thus, as the Company admits, he is a non-independent director. Defendant Schessel was

ultimately responsible for all of the false and misleading statements and omissions that were made,

including those contained in the Company’s SEC filings and press releases referenced herein,

many of which he either personally made or signed off on. As the Company’s highest officer and

as a trusted Company director, he conducted little, if any, oversight of the scheme to cause the

Company to make false and misleading statements, consciously disregarded his duties to monitor

such controls over reporting and engagement in the scheme, and consciously disregarded his duties

to protect corporate assets. Moreover, Defendant Schessel is a defendant in the Securities Class

Actions. For these reasons, Defendant Schessel breached his fiduciary duties, faces a substantial

likelihood of liability, is not independent or disinterested, and thus demand upon him is futile and,

therefore, excused.

       103.     Additional reasons that demand on Defendant Miller is futile follow. Defendant

Miller has served as a Company director since October 24, 2018. He also serves as the Chair of

the Audit Committee, and as a member of the Compensation Committee and Nominating and

Corporate Governance Committee. As a trusted Company director, he conducted little, if any,




                                                 34
              Case 1:20-cv-06760 Document 1 Filed 08/21/20 Page 35 of 46




oversight of the scheme to cause the Company to make false and misleading statements,

consciously disregarded his duties to monitor such controls over reporting and engagement in the

scheme, and consciously disregarded his duties to protect corporate assets. For these reasons,

Defendant Miller breached his fiduciary duties, faces a substantial likelihood of liability, is not

independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       104.     Additional reasons that demand on Defendant Wallitt is futile follow. Defendant

Wallitt has served as a Company director since October 4, 2019. He also serves as a member of

the Audit Committee, the Compensation Committee, and the Nominating and Corporate

Governance Committee. As a trusted Company director, he conducted little, if any, oversight of

the scheme to cause the Company to make false and misleading statements, consciously

disregarded his duties to monitor such controls over reporting and engagement in the scheme, and

consciously disregarded his duties to protect corporate assets. For these reasons, Defendant Wallitt

breached his fiduciary duties, faces a substantial likelihood of liability, is not independent or

disinterested, and thus demand upon him is futile and, therefore, excused.

       105.     Additional reasons that demand on the Board is futile follow.

       106.     Defendants Miller and Wallitt served as members of the Audit Committee during

the Relevant Period. Pursuant to the Company’s Audit Committee Charter, members of the Audit

Committee are responsible for overseeing, among other things, the Board’s fulfillment of its

responsibilities relating to the Company’s reporting practices, the quality and integrity of the

Company’s financial reports, and the Company’s compliance with legal and regulatory

requirements. Defendants Miller and Wallitt failed to ensure the integrity of the Company’s public

reports and the Company’s compliance with legal and regulatory requirements, as they are charged

to do under the Audit Committee Charter, allowing the Company to file false and misleading




                                                35
              Case 1:20-cv-06760 Document 1 Filed 08/21/20 Page 36 of 46




statements with the SEC. Thus, Defendants Miller and Wallitt breached their fiduciary duties, are

not disinterested, and demand is excused as to them.

       107.     The Director-Defendants have longstanding business and personal relationships

with each other and the Individual Defendants that preclude them from acting independently and

in the best interests of the Company and the shareholders. These conflicts of interest precluded the

Director-Defendants from adequately monitoring the Company’s operations and internal controls

and calling into question the Individual Defendants’ conduct.

       108.     In violation of the Code of Ethics, the Director-Defendants conducted little, if any,

oversight of the Company’s internal controls over public reporting and of the Company’s

involvement in the Individual Defendants’ scheme to issue materially false and misleading

statements to the public and to facilitate and disguise the Individual Defendants’ violations of law,

including breaches of fiduciary duty, unjust enrichment, abuse of control, gross mismanagement,

and waste of corporate assets. In violation of the Code of Ethics, the Director-Defendants failed to

comply with the law. Thus, the Director-Defendants face a substantial likelihood of liability and

demand is futile as to them.

       109.     SCWorx has been and will continue to be exposed to significant losses due to the

wrongdoing complained of herein, yet the Director-Defendants have not filed any lawsuits against

themselves or others who were responsible for that wrongful conduct to attempt to recover for

SCWorx any part of the damages SCWorx suffered and will continue to suffer thereby. Thus, any

demand upon the Director-Defendants would be futile.

       110.     The Individual Defendants’ conduct described herein and summarized above could

not have been the product of legitimate business judgment as it was based on bad faith and

intentional, reckless, or disloyal misconduct. Thus, none of the Director-Defendants can claim




                                                 36
               Case 1:20-cv-06760 Document 1 Filed 08/21/20 Page 37 of 46




exculpation from their violations of duty pursuant to the Company’s charter (to the extent such a

provision exists). As a majority of the Directors face a substantial likelihood of liability, they are

self-interested in the transactions challenged herein and cannot be presumed to be capable of

exercising independent and disinterested judgment about whether to pursue this action on behalf

of the shareholders of the Company. Accordingly, demand is excused as being futile.

        111.     The acts complained of herein constitute violations of fiduciary duties owed by

SCWorx’s officers and directors, and these acts are incapable of ratification.

        112.     The Director-Defendants may also be protected against personal liability for their

acts of mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’

liability insurance if they caused the Company to purchase it for their protection with corporate

funds, i.e., monies belonging to the stockholders of SCWorx. If there is a directors’ and officers’

liability insurance policy covering the Directors, it may contain provisions that eliminate coverage

for any action brought directly by the Company against the Directors, known as, inter alia, the

“insured-versus-insured exclusion.” As a result, if the Director-Defendants were to sue themselves

or certain of the officers of SCWorx, there would be no directors’ and officers’ insurance

protection. Accordingly, the Director-Defendants cannot be expected to bring such a suit. On the

other hand, if the suit is brought derivatively, as this action is brought, such insurance coverage, if

such an insurance policy exists, will provide a basis for the Company to effectuate a recovery.

Thus, demand on the Director-Defendants is futile and, therefore, excused.

        113.     If there is no directors’ and officers’ liability insurance, then the Director-

Defendants will not cause SCWorx to sue the Individual Defendants named herein, because, if

they did, they would face a large uninsured individual liability. Accordingly, demand is futile in

that event, as well.




                                                  37
              Case 1:20-cv-06760 Document 1 Filed 08/21/20 Page 38 of 46




       114.     Thus, for all of the reasons set forth above, all of the Director-Defendants, and, if

not all of them, at least three of the Directors cannot consider a demand with disinterestedness and

independence. Consequently, a demand upon the Board is excused as futile.

                                           FIRST CLAIM

               Against the Individual Defendants for Breach of Fiduciary Duties

       115.     Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       116.     Each Individual Defendant owed to the Company the duty to exercise candor, good

faith, and loyalty in the management and administration of SCWorx’s business and affairs.

       117.     Each of the Individual Defendants violated and breached his or her fiduciary duties

of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

       118.     The Individual Defendants’ conduct set forth herein was due to their intentional or

reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The Individual

Defendants intentionally or recklessly breached or disregarded their fiduciary duties to protect the

rights and interests of SCWorx.

       119.     In breach of their fiduciary duties owed to SCWorx, the Individual Defendants

willfully or recklessly made and/or caused the Company to make false and misleading statements

and omissions of material fact that failed to disclose, inter alia, that: (1) the Company’s buyer,

Rethink My Healthcare, was a relatively tiny company that would almost certainly be unable to

pay for or handle the hundreds of millions of dollars in testing kit orders provided for in the

Purchase Order; (2) the Company’s supplier, ProMedical, had a history rife with fraudulent

misrepresentations, and would likewise almost certainly be unable to meet its obligations pursuant

to the Purchase Order; (3) due to the foregoing, the provisions of the Purchase Order were either




                                                 38
               Case 1:20-cv-06760 Document 1 Filed 08/21/20 Page 39 of 46




grossly overblown or the Purchase Order itself was completely falsified; and (4) the Company

failed to maintain internal controls. As a result of the foregoing, SCWorx’s public statements were

materially false and misleading at all relevant times.

        120.     The Individual Defendants also failed to correct and caused the Company to fail to

correct the false and misleading statements and omissions of material fact, rendering them

personally liable to the Company for breaching their fiduciary duties.

        121.     The Individual Defendants had actual or constructive knowledge that the Company

issued materially false and misleading statements, and they failed to correct the Company’s public

statements and representations. The Individual Defendants had actual knowledge of the

misrepresentations and omissions of material facts set forth herein, or acted with reckless disregard

for the truth, in that they failed to ascertain and to disclose such facts, even though such facts were

available to them. Such material misrepresentations and omissions were committed knowingly or

recklessly and for the purpose and effect of artificially inflating the price of SCWorx’s securities.

        122.     The Individual Defendants had actual or constructive knowledge that they had

caused the Company to improperly engage in the fraudulent schemes set forth herein and to fail to

maintain internal controls. The Individual Defendants had actual knowledge that the Company was

engaging in the fraudulent schemes set forth herein, and that internal controls were not adequately

maintained, or acted with reckless disregard for the truth, in that they caused the Company to

improperly engage in the fraudulent schemes and to fail to maintain adequate internal controls,

even though such facts were available to them. Such improper conduct was committed knowingly

or recklessly and for the purpose and effect of artificially inflating the price of SCWorx’s

securities.




                                                  39
              Case 1:20-cv-06760 Document 1 Filed 08/21/20 Page 40 of 46




       123.     These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.

       124.     As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, SCWorx has sustained and continues to sustain significant damages. As a

result of the misconduct alleged herein, the Individual Defendants are liable to the Company.

       125.     Plaintiff on behalf of SCWorx has no adequate remedy at law.

                                           SECOND CLAIM

                   Against the Individual Defendants for Unjust Enrichment

       126.     Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       127.     By their wrongful acts, violations of law, and false and misleading statements and

omissions of material fact that they made, the Individual Defendants were unjustly enriched at the

expense of, and to the detriment of, SCWorx.

       128.     The Individual Defendants either benefitted financially from the improper conduct

or received profits, bonuses, stock options, or similar compensation from SCWorx that was tied to

the performance or artificially inflated valuation of SCWorx, or received compensation that was

unjust in light of the Individual Defendants’ bad faith conduct.

       129.     Plaintiff, as a shareholder and a representative of SCWorx, seeks restitution from

the Individual Defendants and seeks an order from this Court disgorging all profits, including from

insider transactions, benefits, and other compensation, including any performance-based or

valuation-based compensation, obtained by the Individual Defendants due to their wrongful

conduct and breach of their fiduciary and contractual duties.

       130.     Plaintiff on behalf of SCWorx has no adequate remedy at law.




                                                 40
              Case 1:20-cv-06760 Document 1 Filed 08/21/20 Page 41 of 46




                                           THIRD CLAIM

                      Against Individual Defendants for Abuse of Control

       131.     Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       132.     The Individual Defendants’ misconduct alleged herein constituted an abuse of their

ability to control and influence SCWorx, for which they are legally responsible.

       133.     As a direct and proximate result of the Individual Defendants’ abuse of control,

SCWorx has sustained significant damages. As a direct and proximate result of the Individual

Defendants’ breaches of their fiduciary obligations of candor, good faith, and loyalty, SCWorx has

sustained and continues to sustain significant damages. As a result of the misconduct alleged

herein, the Individual Defendants are liable to the Company.

       134.     Plaintiff on behalf of SCWorx has no adequate remedy at law.

                                           FOURTH CLAIM

                  Against Individual Defendants for Gross Mismanagement

       135.     Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       136.     By their actions alleged herein, the Individual Defendants, either directly or through

aiding and abetting, abandoned and abdicated their responsibilities and fiduciary duties with regard

to prudently managing the assets and business of SCWorx in a manner consistent with the

operations of a publicly-held corporation.

       137.     As a direct and proximate result of the Individual Defendants’ gross

mismanagement and breaches of duty alleged herein, SCWorx has sustained and will continue to

sustain significant damages.




                                                 41
              Case 1:20-cv-06760 Document 1 Filed 08/21/20 Page 42 of 46




       138.     As a result of the misconduct and breaches of duty alleged herein, the Individual

Defendants are liable to the Company.

       139.     Plaintiff on behalf of SCWorx has no adequate remedy at law.

                                           FIFTH CLAIM

                 Against Individual Defendants for Waste of Corporate Assets

       140.     Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       141.     As a further result of the foregoing, the Company will incur many millions of

dollars of legal liability and/or costs to defend unlawful actions, to engage in internal

investigations, and to lose financing from investors and business from future customers who no

longer trust the Company and its products.

       142.     Furthermore, the Individual Defendants caused themselves to receive excessive

compensation from the Company given their misconduct, thereby wasting the Company’s assets.

       143.     As a result of the waste of corporate assets, the Individual Defendants are each

liable to the Company.

       144.     Plaintiff on behalf of SCWorx has no adequate remedy at law.

                                           SIXTH CLAIM

                         Against Defendant Schessel for Contribution
                       Under Sections 10(b) and 21D of the Exchange Act

       145.     Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       146.     SCWorx and Defendant Schessel are named as defendants in the Securities Class

Actions, which assert claims under the federal securities laws for violations of Sections 10(b) and

20(a) of the Exchange Act, and SEC Rule 10b-5 promulgated thereunder. If and when the




                                                 42
              Case 1:20-cv-06760 Document 1 Filed 08/21/20 Page 43 of 46




Company is found liable in the Securities Class Actions for these violations of the federal securities

laws, the Company’s liability will be in whole or in part due to Defendant Schessel’s willful and/or

reckless violations of his obligations as CEO of SCWorx.

       147.     Defendant Schessel, because of his position of control and authority as CEO and

Chairman of SCWorx, was able to and did, directly and/or indirectly, exercise control over the

business and corporate affairs of SCWorx, including the wrongful acts complained of herein and

in the Securities Class Actions.

       148.     Accordingly, Defendant Schessel is liable under 15 U.S.C. § 78j(b), which creates

a private right of action for contribution, and Section 21D of the Exchange Act, 15 U.S.C. § 78u-

4(f), which governs the application of a private right of action for contribution arising out of

violations of the Exchange Act.

       149.     As such, SCWorx is entitled to receive all appropriate contribution or

indemnification from Defendant Schessel.

                                     PRAYER FOR RELIEF

       FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor against all

Individual Defendants as follows:

                (a)    Declaring that Plaintiff may maintain this action on behalf of SCWorx, and

that Plaintiff is an adequate representative of the Company;

                (b)    Declaring that the Individual Defendants have breached or aided and

abetted the breach of their fiduciary duties to SCWorx;

                (c)    Determining and awarding to SCWorx the damages sustained by it as a

result of the violations set forth above from each of the Individual Defendants, jointly and

severally, together with pre-judgment and post-judgment interest thereon;

                (d)    Directing SCWorx and the Individual Defendants to take all necessary


                                                 43
            Case 1:20-cv-06760 Document 1 Filed 08/21/20 Page 44 of 46




actions to reform and improve its corporate governance and internal procedures to comply with

applicable laws and to protect SCWorx and its shareholders from a repeat of the damaging events

described herein, including, but not limited to, putting forward for shareholder vote the following

resolutions for amendments to the Company’s Bylaws or Certificate of Incorporation and the

following actions as may be necessary to ensure proper corporate governance policies:

                     1. a proposal to strengthen the Board’s supervision of operations and develop

            and implement procedures for greater shareholder input into the policies and

            guidelines of the board;

                     2. a provision to permit the shareholders of SCWorx to nominate at least three

            candidates for election to the Board; and

                     3. a proposal to ensure the establishment of effective oversight of compliance

            with applicable laws, rules, and regulations.

               (e)      Awarding SCWorx restitution from Individual Defendants, and each of

them;

               (f)      Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and experts’ fees, costs, and expenses; and

               (g)      Granting such other and further relief as the Court may deem just and

proper.




                                                 44
           Case 1:20-cv-06760 Document 1 Filed 08/21/20 Page 45 of 46




                                       JURY DEMAND

       Plaintiff hereby demands a trial by jury.


Dated: August 21, 2020                       Respectfully submitted,

                                             THE ROSEN LAW FIRM, P.A.

                                             /s/Phillip Kim
                                             Phillip Kim
                                             275 Madison Avenue, 40th Floor
                                             New York, New York 10016
                                             Telephone: (212) 686-1060
                                             Facsimile: (212) 202-3827
                                             Email: pkim@rosenlegal.com

                                             Counsel for Plaintiff




                                                   45
DocuSign Envelope ID: B90008B4-F195-4671-A977-00776C12E37C
                          Case 1:20-cv-06760 Document 1 Filed 08/21/20 Page 46 of 46




                                                         VERIFICATION

                     I,   Josstyn Richter        am           a plaintiff the          within   action. I
             have reviewed the allegations            made       in       this  shareholder     derivative
             complaint, know the contents thereof,          and authorize      its   filing.  To     those
             allegations of which I have personal knowledge, I believe those allegations to be
             true. As to those allegations of which I do not have personal knowledge, I rely upon
             my counsel and their investigation and believe them to be true.

                    I declare under penalty of perjury that the foregoing is true and correct. Executed this _th
                     8/20/2020
             day of __________, 2020.
                                           ______________________
                                           Josstyn Richter
